DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This first non-final action is in response to applicant's original filing on April 05, 2019. Claims 1-20 are pending and have been considered as follows.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “an acquisition unit”, “a detection unit”, “a determination unit” in independent claims 1 and 18 and “a drive control unit”, “an estimation unit, “a route acquisition unit”, and “a calculation unit” in dependent claim 10. Please note: the claim limitation “the acquisition unit includes an external sensor” in claim dependent claim 17 is not interpreted under 112f because the claim language recites sufficient structure.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claim 20 is rejected under 35 USC 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to “a program that causes a computer system to execute steps” which under a broadest reasonable interpretation can be interpreted as software (software per se). The court has found that software expressed as code or a set of instructions detached from any medium is an idea without physical embodiment, does not fall within any statutory category. See Microsoft Corp. v. AT&T Corp., 550 U.S. 437, 449, 82 USPQ2d 1400, 1407 (2007); see also Benson, 409 U.S. 67, 175 USPQ2d 675 (An "idea" is not patent eligible). Thus, a product claim to a software program that does not also contain at least one structural limitation (such as a "means plus function" limitation) has no physical or tangible form, and thus does not fall within any statutory category. (see MPEP 2106.03)

Claims 1-20, are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
Analysis (35 U.S.C 101) for independent claim 1 
Step 1 Analysis: Claim 1 is directed to a mobile object, which is a machine, one of the statutory categories.
Step 2A Prong One Analysis: 
CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same). As such, a person can observe gathered data to detect an instability of the mobile object and determine a control method for the mobile object, either mentally or using a pen and paper. The mere nominal recitation that the various steps are being executed by a detection unit and a determination unit (which are interpreted under 112(f) and defined in the specification as an information processing apparatus (a detection unit and a 
	Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. Claim 1 recites the additional limitations of an acquisition unit, a detection unit and a determination unit (again, the detection unit and the detection unit are interpreted as an information processing apparatus, and an acquisition unit is interpreted as an external sensor) and “acquires situation information regarding a situation of the mobile object”.  The acquiring of situation information is recited at a high level of generality (as a general acquiring of information) and amounts to mere data gathering, which is a form of insignificant extra solution activity.  The information processing apparatus is additional elements that amounts to mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f).  In addition, the information processing apparatus is recited at a high level of generality and merely automate the detecting and determining steps. The external sensor is claimed generically and is operating in their ordinary capacity such that they do not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more is more than a drafting effort designed to monopolize the exception. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the additional elements in the claims amount to no more than mere instructions to apply the exception using a computer. Further, applicant’s Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of an action is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). 

Independent claims 18-20 are like claim 1, and are rejected under 35 U.S.C. 101 using the same analysis applied to claim 1 above. Still further, the additional limitations are claimed generically and are operating in their ordinary capacity such that they do not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more is more than a drafting effort designed to monopolize the exception. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 

Dependent claims 2-17 further limit the abstract idea without integrating the abstract idea into practical application or adding significantly more. For example, in claim 5 the addition limitations of  “the detection unit calculates an instability level for each of a plurality of instability parameters regarding the autonomous moving control on a basis of the acquired situation information” under their broadest reasonable interpretation, cover performance of the limitation in the mind using a similar analysis applied to claim 1 above. 
Therefore, claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Claims 1-3, 5-11, 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ueda (US 2016257342 A1). 
	Regarding claim 1, Ueda teaches a mobile object (an own vehicle [0003]), comprising: an acquisition unit 102 that acquires situation information regarding a situation of the mobile object ([0023]-[0033] the drive support unit 1, Fig. 2-Fig. 3; [0037]-[0078], [0122]-[0123]); a detection unit 131 that detects an instability element for autonomous moving control of the mobile object on a basis of the acquired situation information ([0023]-[0033]; the drive support unit 1, Fig. 2-Fig. 3; [0037]-[0078], [0122]-[0123]); and a determination unit 182 ([0023]-[0033] the drive support unit 1, Fig. 2-Fig. 3; [0037]-[0078], [0122]-[0123]) that determines a control method for executing the autonomous moving control on a basis of the detected instability element ([0122]-[0123]). 

Regarding claims 18-20, please see the rejection above with respect to claim 1, which is commensurate in scope to claims 18-20, with claim 1 being drawn to a mobile object, claim 18 being drawn to a corresponding information processing apparatus, claim 19 being drawn to a corresponding method, and claim 20 being drawn to a corresponding program. 
	
	Regarding claim 2, Ueda teaches a storage unit that stores a plurality of control rules for executing the autonomous moving control ([0034]), wherein the determination unit selects a control rule to be executed from the plurality of stored control rules ([0122]-[0123] either following the lead vehicle or keeping in the lane).

	Regarding claim 3, Ueda teaches the determination unit dynamically changes the control rule to be executed on a basis of the detected instability element ([0122]-[0123], switching controls as function of the estimation-reliability, dynamically).

	Regarding claim 5, Ueda teaches the detection unit calculates an instability level for each of a plurality of instability parameters regarding the autonomous moving control on a basis of the acquired situation information( [0053]-[0058], [0122]-[0123], calculating an instability level (reliability ) of leading vehicle based on the lead vehicle obtained by the other vehicle information obtainer 24 and preventing the own vehicle from following unstably driving the lead vehicle ( instability parameters)).

	Regarding claim 6, Ueda teaches the plurality of instability parameters includes at least one of an instability level regarding self-location estimation, an instability level regarding a road surface environment ([0053]-[0058], [0122]-[0123]), an instability level regarding a control cycle, an instability level regarding a control delay, an instability level regarding modeling calculation, an instability level regarding a stationary disturbance, or an instability level regarding an impulsive disturbance ([0053]-[0058], [0122]-[0123]).

	Regarding claim 7, Ueda teaches the determination unit selects the control rule to be executed on a basis of evaluation information set for each of the plurality of control rules ([0122]- [0123] at least two control rules: either following the lead vehicle or keeping in the lane).	
	Regarding claim 8, Ueda teaches wherein the evaluation information includes an accuracy level of each of the plurality of control rules and a tolerance level of each of a plurality of tolerance parameters corresponding to the plurality of instability parameters ([0122]- [0123], vehicle control is at least based on the reliability (lower than the threshold value -tolerance level) of the front situation information of the lead vehicle).	
	Regarding claim 9, Ueda teaches the plurality of tolerance parameters includes at least one of a tolerance level regarding self-location estimation, a tolerance level regarding a road surface environment, a tolerance level regarding a control cycle, a tolerance level regarding a control delay, a tolerance level regarding modeling calculation, a tolerance level regarding a stationary disturbance, or a tolerance level regarding an impulsive disturbance ([0053]- [0058], [0122]-[0123]).
	Regarding claim 10, Ueda teaches a drive control unit that controls driving of the mobile object ([0023]-[0033] the drive support unit 1, Fig. 2-Fig. 3; [0037]-[0078], [0122]-[0123]); 
	an estimation unit that estimates a location and a posture of the mobile object on a basis of the acquired situation information ([0023]-[0033] the drive support unit 1, Fig. 2-Fig. 3; [0037]-[0078], [0122]-[0123]); 
	a route acquisition unit that acquires a target route of the mobile object; ([0003]- [0005];  a target travel path; Fig. 2-Fig. 3; [0037]-[0078], [0122]- [0123]) and
	a calculation unit that calculates a control value for driving the mobile object on a basis of the estimated location and posture of the mobile object and the acquired target route, and outputs the control value to the drive control unit ([0071]- [0073], [0143]- [0146]), wherein 
	the determination unit determines a method of calculating the control value by the calculation unit as a control method for executing the autonomous moving control ([0023]- [0033]; the drive support unit 1, Fig. 2-Fig. 3; [0037]-[0078], [0122]-[0123]).	
	Regarding claim 11, Ueda teaches wherein the determination unit determines a control parameter for executing the autonomous moving control ([0122]- [0123]).	
	Regarding claim 17, Ueda teaches wherein the acquisition unit includes an external sensor ([0024]- [0029], radar 9), and the determination unit calculates the tolerance level of each of the plurality of tolerance parameters corresponding to the plurality of instability parameters on a basis of a type of the external sensor and the number of external sensors ([0071]-[0074], [0107]-[0108], [0122]-[0123]).	 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in 

Claims 4, 12-13 are rejected under 35 U.S.C. 103 as being obvious over by Ueda (US 2016257342 A1) in view of Cai (CN107200020A machine translation). 
	
	Regarding claim 4,  Ueda does not explicitly teach but Cai teaches wherein the plurality of control rules includes at least one of state-dependent Riccati equation (SDRE) control, linear quadratic regulator (LQR) control, H-infinity control theory control, adaptive control, proportional-integral-differential (PID) control with a low gain, or PID control with a high gain (Cai, Page 5-Page 6, PID control algorithm, adaptive using PID in this low speed mode control algorithm).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, vehicle control, as taught by Ueda, vehicle control algorithms used under different vehicle operations, as Ueda and Oba are directed to vehicle control (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility vehicle control algorithms used under different vehicle operations and predictably applied it to vehicle control of Ueda to increase the vehicle control ability and dynamically meet multi-state riding stability demand (the  last 4th paragraph at page 2, Cai).

	Regarding claim 12 Ueda does not explicitly teach but Cai teaches wherein the determination unit adjusts a gain of PID control for executing the autonomous moving control (Cai, Page 5-Page 6, PID control algorithm, adaptive using PID in this low speed mode control algorithm).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, vehicle control, as taught by Ueda, vehicle control algorithms used under different vehicle operations, as Ueda and Oba are directed to vehicle control (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility vehicle control algorithms used under different vehicle operations and predictably applied it to vehicle control of Ueda to increase the vehicle control ability and dynamically meet multi-state riding stability demand ( the last 4th paragraph at page 2, Cai).
	Regarding claim 13 Ueda does not explicitly teach but Cai teaches wherein the situation information includes a driving state of the mobile object, and the determination unit selects PID control with a low gain from the plurality of control rules when the mobile object starts driving (Cai, Page 5-Page 6, PID control algorithm, adaptive using PID in this low speed mode control algorithm).
	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, vehicle control, as taught by Ueda, vehicle control algorithms used under different vehicle operations, as Ueda and Oba are directed to vehicle control (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility vehicle control algorithms used under different vehicle operations and predictably applied it to vehicle control of Ueda to increase the vehicle control ability and dynamically meet multi-state riding stability demand ( the last 4th paragraph at page 2, Cai).

Claims 14-16 are rejected under 35 U.S.C. 103 as being obvious over by Ueda (US 2016257342 A1) in view of Oba (US20200139992 A1). 

Regarding claim 14, Ueda does not explicitly teach but Oba teaches the specific limitations of wherein the situation information includes time information, and the determination unit selects a control rule having a high tolerance level regarding self-location estimation from the plurality of control rules during a night-time period ([0124] a condition such as the road surface condition during backlight, nighttime, or snowfall. [0116] the driving mode switching control section 154 monitors necessity to switch from the autonomous driving mode to the manual driving mode [0167]).		It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, vehicle control, as taught by Ueda, switching vehicle control based on different situations, as taught by Oba, as Ueda and Oba are directed to vehicle control (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility using switching vehicle control based on different situations and predictably applied it to improve the safety of vehicle control of Ueda ([0124], Oba).

Regarding claim 15, Ueda does not explicitly teach but Oba teaches the specific limitations of wherein the situation information includes information regarding weather, and the determination unit selects a control rule having a high tolerance level regarding self-location 0255], a rain drop sensor; [0049] a rain sensor; [0269] A condition per section after the vehicle starts running changes moment by moment depending on various situations such as a white line hidden by build-up of rainwater or reflex of backlight on the wet road surface. It is particularly necessary to notify the driver of the change of the condition that requires the driver's return to the manual driving in part of the section through which the vehicle is expected to continuously pass by the autonomous driving, and to limit execution of the secondary task in advance).	
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, vehicle control, as taught by Ueda, switching vehicle control based on different situations, as taught by Oba, as Ueda and Oba are directed to vehicle control (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility using switching vehicle control based on different situations and predictably applied it to improve the safety of vehicle control of Ueda ([0124], Oba).
	
	Regarding claim 16,  Ueda does not explicitly teach but Oba teaches the specific limitations wherein the situation information includes information regarding an irradiation state of light with respect to the mobile object, and the determination unit selects a control rule having a high tolerance level regarding self-location estimation and a high tolerance level regarding an impulsive disturbance from the plurality of control rules in a backlight state ([0269] a condition per section after the vehicle starts running changes moment by moment (impulsive) depending on various situations such as a white line hidden by build-up of rainwater or reflex of backlight on the wet road surface. It is particularly necessary to notify the driver of the change of the condition that requires the driver's return to the manual driving in part of the section through which the vehicle is expected to continuously pass by the autonomous driving, and to limit execution of the secondary task in advance).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, vehicle control, as taught by Ueda, switching vehicle control based on different situations, as taught by Oba, as Ueda and Oba are directed to vehicle control (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility using switching vehicle control based on different situations and predictably applied it to improve the safety of vehicle control of Ueda ([0124], Oba).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINGLI WANG whose telephone number is (571)272-8040. The examiner can normally be reached on Mon-Fri 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Anne Antonucci can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
/J.W./         Examiner, Art Unit 3666     

/ANNE MARIE ANTONUCCI/         Supervisory Patent Examiner, Art Unit 3666